DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment. Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see new grounds of rejection under 35 U.S.C. 112, below.  
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Chen and Zhang both fail to teach the feature of "the at least one thermally conductive structure separates from the at least one heat pipe" as recited in claim 1 for the following reasons. As set forth at FIG. 3 of this application, the at least one thermally conductive structure 350 separates from the at least one heat pipe 500.”, since Chen does not disclose the heat pipe and since Zhang does not disclose the thermally conductive structure. 
Examiner respectfully disagrees, CHEN teaches at least one thermally conductive structure (140), wherein ZHANG teaches at least one heat pipe (3). Therefore, to the extent supported by Applicant’s disclosure, Examiner notes that the combination of CHEN and ZHANG would meet “wherein the at least one thermally conductive structure separates from the at least one heat pipe” since CHEN teaches the thermally conductive structure (145), and ZHANG teaches a heat pipe separable from the remainder of the structure (3 of ZHANG (see Figure 4)).  Examiner reminds Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the previous rejection is maintained, modified as necessitated by Amendment.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Supporting structures”,
“Thermally conductive structure”,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “Supporting structures”, in figure 2 the Supporting structures (310, 320 and 330) appears to be pillars,
Regarding “Thermally conductive structure”, per paragraph [0018] “In this embodiment, for example, the thermally conductive structures 350 are rectangular prisms or bars that are different in length, but the disclosure is not limited thereto.”, 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recites the limitation “wherein the at least one thermally conductive structure separates from the at least one heat pipe”. This limitation does not appear to have support in the disclosure, Examiner notes that the paragraphs [0029] and [0030] of the specification as filed recites that the both structures are connected via manner involving metallic bonding. Accordingly, the limitation adds new matter to the disclosure.
Claims 2-16 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20200355444 A1: Previously cited) and further in view of ZHANG (US 20190343021A1: Previously cited).


Regarding claim 1, CHEN teaches a three-dimensional heat exchanger (100), comprising: a first thermally conductive plate (110); a second thermally conductive plate (190), wherein the second thermally conductive plate is attached to the first thermally conductive plate so that a liquid-tight chamber is formed between the first thermally conductive plate and the second thermally conductive plate (see ¶ [0041]); a plurality of supporting structures (154 and/or 176), wherein an end of each of the plurality of supporting structures is connected to the first thermally conductive plate another end of each of the plurality of supporting structures is connected to the second thermally conductive plate (See Fig 1E where 154 connected to the first thermally conductive plate 110 and to the second thermally conductive 190); at least one thermally conductive structure (140), connected to at least a part of the plurality of supporting structures (see 140 in Figure 4B); at least one capillary structure (201 and/or 134), stacked on the first thermally conductive plate (see ¶ [0054]), at least a part of the plurality of supporting structures, and the at least one thermally conductive structure (see 201 being stacked on plurality of supporting structures 154 and thermally conductive structure 140 in Figure 1E);

CHEN does not teach having at least one through hole, and at least one heat pipe, disposed through the at least one through hole. wherein the at least one thermally conductive structure separates from the at least one heat pipe.

ZHANG teach a heat dissipation (see FIG 1), comprising: a first thermally conductive plate (11); a second thermally conductive plate (10), having at least one through hole (21), and at least one heat pipe (3), disposed through the at least one through hole (see FIG 2A).
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of CHEN with at least one through hole, and at least one heat pipe, disposed through the at least one through hole, as taught by ZHANG, to improve the vapor chamber performance of CHEN so to greatly enhance the heat transfer efficiency, (see ZHANG ¶ [0006]). To the extent supported by Applicant’s disclosure, Examiner notes that the combination of CHEN and ZHANG would meet “wherein the at least one thermally conductive structure separates from the at least one heat pipe” since CHEN teaches the thermally conductive structure (145), and ZHANG teaches a heat pipe separable from the remainder of the structure (3 of ZHANG (see Figure 4)).  

Regarding claim 2, CHEN further teaches the at least one capillary structure (201) is selected from a group consisting of a metal mesh, a sintered powder structure and a sintered ceramic structure, (see ¶ [0040]).

Regarding claim 3, CHEN as modified above by ZHANG teaches the at least one heat pipe (heat pipe 3 of ZHANG) has an opening located on an end of the at least one heat pipe (see 33 in ZHANG’s Figure 2A), the opening is in fluid communication with the liquid-tight chamber (13 liquid-tight chamber of ZHANG: 101 of CHEN; see ZHANG’s ¶ [0027]).

Regarding claim 4, CHEN as modified above by ZHANG teaches wherein the at least one heat pipe (heat pipe 3 of ZHANG) further has a notch (extension section 34 of ZHANG’s Figure 2A) that is in fluid communication with the opening, (see ZHANG’s ¶ [0027]).

Regarding claim 5, CHEN as modified above by ZHANG teaches a capillary structure of the at least one heat pipe (heat pipe capillary structure 36) is connected to the at least one capillary structure of the three-dimensional heat exchanger (see ZHANG’s ¶ [0026]).
Regarding claim 6, CHEN as modified above by ZHANG teaches a capillary structure of the heat pipe (heat pipe capillary structure 36) is connected to the at least one capillary structure of the three-dimensional heat exchanger (see ZHANG’s ¶ [0026]). via a manner involving metallic bonding.
The limitations of “via a manner involving metallic bonding” are considered by product-by-process limitations. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 14, CHEN further teaches the at least one thermally conductive structure (140) comprises a plurality of thermally conductive structures that are parallel to one another (see 140 in figure 4B).
Regarding claim 15, CHEN further teaches the at least one thermally conductive structure (140) is in thermal contact with the first thermally conductive plate (see 140 is in contact with first thermally conductive plate 110 in Figure 1E).

Regarding claim 16, CHEN further teaches the at least one thermally conductive structure (140) is spaced apart from the second thermally conductive plate (see 140 is spaced apart from the second thermally conductive plate 190 in Figure 1E).

Claims 7, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20200355444 A1: Previously cited) and further in view of ZHANG (US 20190343021A1: Previously cited) and WANG (US 20170082378 A1: Previously cited).

Regarding claim 7, CHEN further teaches the first thermally conductive plate (110) comprises a base part, a side part, a first protruding part and, the side part is connected to a peripheral of the base part (see CHEN’s figure 1B, annotated by Examiner) , the first protruding part protrudes from the base part along a direction away from the second thermally conductive plate (190: see CHEN’s figure 1D), the plurality of supporting structures (154 and/or 176),  protrude from the base part, the first protruding part, the at least one capillary structure (201) of the three-dimensional heat exchanger is stacked on an inner surface of the base part, an inner surface of the side part, an inner surface of the first protruding part, and the plurality of supporting structures (see 201 being stacked on plurality of supporting structures 154,  and thermally conductive structure 140 in Figure 1E; also see ¶ [0054]).

CHEN does not teach a second protruding part, wherein the second protruding part protrudes from the first protruding part along the direction away from the second thermally conductive plate, the plurality of supporting structures protrude from the base part, the first protruding part and the second protruding part, the at least one thermally conductive structure protrudes from the second protruding part, the at least one capillary structure of the three-dimensional heat exchanger is stacked on an inner surface of the second protruding part.
WANG teaches a vapor chamber (10) comprises first thermally conductive plate (16) comprises a base part, a side part, a first protruding part and a second protruding part, the side part is connected to a peripheral of the base part, the first protruding part protrudes from the base part along a direction away from the second thermally conductive platen (15), the second protruding part protrudes from the first protruding part along the direction away from the second thermally conductive plate, (see WANG’s Figure 10, annotated by Examiner).

It would, therefore, have been obvious to one having ordinary skill in the art before the
effective filing date of the invention to combine the teaching of CHEN and WANG to provide a second protruding part, wherein the second protruding part protrudes from the first protruding part along the direction away from the second thermally conductive plate, the plurality of supporting structures protrude from the base part, the first protruding part and the second protruding part, the at least one thermally conductive structure protrudes from the second protruding part, the at least one capillary structure of the three-dimensional heat exchanger is stacked on an inner surface of the second protruding part, such would provide the benefit of being in contact with multiple heating elements, each has different thickness (see WANG’s ¶ 
[0040]).

    PNG
    media_image1.png
    714
    820
    media_image1.png
    Greyscale

CHEN’s figure 1B, annotated by Examiner

 


    PNG
    media_image2.png
    637
    1009
    media_image2.png
    Greyscale
WANG’s Figure 10, annotated by Examiner 

Regarding claim 8, CHEN as modified above by WANG teaches the plurality of supporting structures comprise a plurality of first supporting structures (176), and a plurality of third supporting structures (154), the plurality of first supporting structure protrude from the inner surface of the base part (see 176 supporting structures protrude from the inner surface of the base part 119), , the plurality of third supporting structures protrude from the inner surface of the second protruding part (see 154 supporting structures protrude from the inner surface of the second protruding part 114: Examiner notes that CHEN does not teach a third supporting structures but examiner here mapping the second supporting structures of CHEN to be third supporting structures as claimed above), the first supporting structures (176)  have a diameter that is greater than a diameter of the third supporting structures (154), (see CHEN’s ¶ [0047]) , the at least one thermally conductive structure is connected to at least a part of the plurality of third supporting structures (see 140 thermally conductive structure is connected to at least a part of the plurality of third supporting structures 154: see CHEN’s Figure 1E).
CHEN does not teach a plurality of second supporting structures, wherein the plurality of second supporting structure protrude from the inner surface of the first protruding part.
However, CHEN as modified above by WANG teaches a first protruding part and second protruding part, CHEN also further teaches to have plurality of supporting structures on each protruding part. CHEN also teaches first supporting structures (176) have a diameter that is greater than a diameter of the third supporting structures (154), (see CHEN’s ¶ [0047]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of CHEN and WANG to provide a plurality of second supporting structures, wherein the plurality of second supporting structure protrude from the inner surface of the first protruding part, such would provide the benefit of preventing  deformation or collapse of the first and second casing (see CHEN’s ¶ [0073]).

Regarding claim 13, CHEN as modified above by ZHANG and WANG teaches the at least one through hole comprises a plurality of through holes, the at least one heat pipe comprises a plurality of heat pipes, the plurality of heat pipes are respectively disposed through the plurality of through holes (see a plurality of through holes 21, a plurality of heat pipe 3 also see the plurality of heat pipes 3 are respectively disposed through the plurality of through holes 21 in ZHANG’s figure 4), the plurality of heat pipes respectively rest on the inner surface of the base part, the inner surface of the first protruding part and the inner surface of the second protruding part, (see extension section 34 rest on the inner surface of the base part in ZHANG’s Figure 2A, also see ZHANG’s ¶ [0027]: Examiner notes that CHEN as modified by ZHANG and WANG will results to have the heat pipes of ZHANG to be rest on the inner surface of the base part of CHEN, the inner surface of the first protruding part and the inner surface of the second protruding part of CHEN and WANG as modified in claim 7).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20200355444 A1: Previously cited) and further in view of ZHANG (US 20190343021A1: Previously cited), WANG (US 20170082378 A1: Previously cited) and HOFFMAN (US 20090025910 A1: Previously cited). 
 
Regarding claim 9, CHEN as modified above by ZHANG and WANG teaches wherein the at least one capillary structure of the three-dimensional heat exchanger comprises a first capillary structure, a plurality of second capillary structures and a third capillary structure, (Examiner notes that capillary structure 201 of CHEN will be mapped here in parts corresponding to the first capillary structure, plurality of second capillary structures and third capillary structure since capillary structure 201 of CHEN is more than a single capillary structure sheet). 
The first capillary structure is stacked on at least a part of the inner surface of the base part, at least a part of the inner surface of the side part, and at least a part of the inner surface of the first protruding part (201 of CHEN is stacked the inner surface of the base part 119, the inner surface of the protruding part in 114 area, and at least a part of the inner surface of the side part since the side part is part of the 119 surface, see CHEN’s Figure 1E and ¶ [0054]: also see capillary structure 2 of WANG stacked on the inner surface of the base part, at least a part of the inner surface of the side part, and at least a part of the inner surface of the first protruding part, see WANG’s Figure 10, annotated by Examiner).
The plurality of second capillary structures respectively covers at least a part of the plurality of first supporting structures and at least a part of the plurality of second supporting structures (Examiner notes that the combination of CHEN and WANG as modified above in claim 8, will results to have at least part of the first and second supporting structures to be covered by the capillary structure 201 of CHEN).
 The third capillary structure covers at least a part of the plurality of third supporting structures (see 201 being stacked on plurality of third supporting structures 154 and thermally conductive structure 140 in Figure 1E; also see ¶ [0054]).

CHEN does not teach a thickness of the first capillary structure is greater than a thickness of the third capillary structure, the thickness of the third capillary structure is smaller than a thickness of the plurality of second capillary structures.  

However, a thickness of the first capillary structure is greater than a thickness of the third capillary structure, the thickness of the third capillary structure is smaller than a thickness of the plurality of second capillary structures is a results effective variable, as recognized by HOFFMAN (see at least paragraphs [0090]-[0092]): The varying wick thickness will promote varying levels of capillary force and therefore fluid flow, such that the wick can be thicker and therefore provide higher fluid flow in those areas that would benefit from higher flow and vice versa can be thinner and provide less flow in those areas that require less flow. 

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the capillary structures of CHEN with a thickness of the first capillary structure is greater than a thickness of the third capillary structure, the thickness of the third capillary structure is smaller than a thickness of the plurality of second capillary structures. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).

Regarding claim 10, CHEN as modified above by ZHANG and WANG teaches the third capillary structure is stacked on at least a part of the inner surface of the second protruding part, (see 201 being stacked on at least a part of the inner surface of the protruding part in 114 area in Figures 1E, see ¶ [0054]: also see capillary structure 2 of WANG stacked on the inner surface of the second protruding part, see WANG’s Figure 10, annotated by Examiner). 

Regarding claim 11, CHEN further teaches wherein the third capillary structure covers the at least one thermally conductive structure, (see 201 being stacked the thermally conductive structure 140 in Figure 1E). 

Regarding claim 12, CHEN as modified above by ZHANG and WANG teaches wherein the plurality of second capillary structures and the third capillary structure are in thermal contact with the second thermally conductive plate, (see 201 of CHEN is in thermal contact with the second thermally conductive plate 190 in Figure 1E).












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           




/TAVIA SULLENS/Primary Examiner, Art Unit 3763